DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 11 is new.
Claims 1-11 are pending and have been examined.
This action is in reply to the papers filed on 09/24/2018.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/24/2018, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/24/2018 as modified by the preliminary amendment filed on 09/24/2018. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing a personal social travel map.
Claim 9 recites [a] computer implemented method where one or more processors are programmed to perform steps comprising: receiving first input comprising a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a first user; storing the first input in a memory; translating the first input into map data having geographic boundaries; generating a first data structure representing a map of the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user; generating a visual representation of the first data structure; presenting the visual representation of the first data structure on a display being viewed by the first user; obtaining a second data structure representing a map of geographic boundaries of a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a second user; identifying one or more overlapping geographic boundaries between the first data structure and the second data structure; generating a visual representation of the first data structure combined with the second data structure, wherein the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user are visually distinct from the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the second user and the one or more overlapping geographic boundaries between the first data structure and the second data structure are also visually distinct; presenting the visual representation of the first data structure combined with the second data structure on the display being viewed by the first user.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 9 recites a method and, therefore, are directed to the statutory class of a process. Claims 1-8 and 11 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claim 10 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 9: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
9. A computer implemented method where one or more processors are programmed to perform steps comprising:

one or more processors
receiving first input comprising a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a first user; 

This limitation includes the step of receiving first input comprising a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a first user. 
No additional elements are positively claimed.
This limitation is directed to communicating (e.g., receiving and transmitting) known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
storing the first input in a memory; 

This limitation includes the step of storing the first input in a memory. 
But for the memory this limitation is directed to storing known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
storing the first input in a memory
translating the first input into map data having geographic boundaries; 

This limitation includes the step of translating the first input into map data having geographic boundaries. 
No additional elements are positively claimed.
This limitation is directed to translating or transforming known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a first data structure representing a map of the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user; 

This limitation includes the step of generating a first data structure representing a map of the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user. 
No additional elements are positively claimed.
This limitation is directed to generating a map in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating a visual representation of the first data structure; 

This limitation includes the step of generating a visual representation of the first data structure. 
No additional elements are positively claimed.
This limitation is directed to generating an image in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
presenting the visual representation of the first data structure on a display being viewed by the first user; 

This limitation includes the step of presenting the visual representation of the first data structure on a display being viewed by the first user. 
But for the display this limitation is directed to displaying known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a display being viewed by the first user
obtaining a second data structure representing a map of geographic boundaries of a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a second user; 

This limitation includes the step of obtaining a second data structure representing a map of geographic boundaries of a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a second user. 
No additional elements are positively claimed.
This limitation is directed to communicating (e.g., receiving and transmitting) known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
identifying one or more overlapping geographic boundaries between the first data structure and the second data structure; 

This limitation includes the step of identifying one or more overlapping geographic boundaries between the first data structure and the second data structure. 
No additional elements are positively claimed.
This limitation is directed to analyzing known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating a visual representation of the first data structure combined with the second data structure, wherein the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user are visually distinct from the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the second user and the one or more overlapping geographic boundaries between the first data structure and the second data structure are also visually distinct; 

This limitation includes the step of generating a visual representation of the first data structure combined with the second data structure, wherein the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user are visually distinct from the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the second user and the one or more overlapping geographic boundaries between the first data structure and the second data structure are also visually distinct. 
No additional elements are positively claimed.
This limitation is directed to generating an image in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
presenting the visual representation of the first data structure combined with the second data structure on the display being viewed by the first user.

This limitation includes the step of presenting the visual representation of the first data structure combined with the second data structure on the display being viewed by the first user. 
But for the display this limitation is directed to displaying known information in order to facilitate the implementation of a personal social travel map which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
display being viewed by the first user


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicating and display data. Applicant’s Specification (PGPub. 2020/0175620 [0075 – general purpose processor]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor, memory, and display, merely communicates and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claims 1, 5, 6, 7 and CRM claim 10 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-4, 8, and 11 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving an input, generating a visual representation, identifying overlapping boundaries, presenting the visual representation, etc…. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a personal social travel map. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over: DALESANDRO et al. 2010/0017237; in view of STROHMENGER et al. 2009/0157613.
Regarding Claim 1. DALESANDRO et al. 2010/0017237 further teaches A system comprising (DALESANDRO et al. 2010/0017237 [0020 - system]): a non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 – data storage device]) configured to store information and executable programmed modules (DALESANDRO et al. 2010/0017237 [0020 - data storage device stores a plurality of programming modules; 0025 - other information stored on the data storage device include social information (e.g., friends list)]); a processor (DALESANDRO et al. 2010/0017237 [0020 – processor or server]) communicatively coupled with the non-transitory computer readable medium and configured to store information in and read information from non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 - coupled to data storage device 100 and configured to execute programming module instructions for storing in and reading information from the storage device]), the processor also configured to execute programmed modules stored in the non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 - coupled to data storage device and configured to execute programming module instructions for storing in and reading information from the storage device); a travel module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0020 - - processor coupled to data storage device and configured to execute programming module instructions for storing in and reading information from the storage device]), the travel module configured to receive travel information associated with a first user and create and update a travel profile for said first user (DALESANDRO et al. 2010/0017237 [0029 - input 216 to receive travel information statuses to create and update personality profile of the user]) comprising a set of completed travel locations (DALESANDRO et al. 2010/0017237 [0032 – past travel destinations]), a set of scheduled travel locations and a set of desired travel locations (DALESANDRO et al. 2010/0017237 [0032 - desired future travel destination]); and a footprint module stored in the non-transitory computer readable medium and configured to be executed by the processor, the footprint module configured to analyze the travel profile for said first user (DALESANDRO et al. 2010/0017237 [0031 - module of the system 101 reads the personality profile of the user]) and generate a data structure representing a map of the geographic boundaries (DALESANDRO et al. 2010/0017237 [0023 - module of system generates a map indicating status associated with each region]) of the set of completed travel locations (DALESANDRO et al. 2010/0017237 [0032 - status may include past travel destinations]), the set of scheduled travel locations and the set of desired travel locations for said first user (DALESANDRO et al. 2010/0017237 [0032 - status may include desired future travel destinations]).
DALESANDRO et al. 2010/0017237 may not expressly disclose wherein the user profile comprises a set of scheduled travel location, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches a social travel system wherein a user profile comprises data corresponding to a set of scheduled travel locations (STROHMENGER et al. 2009/0157613 [0004 - travel data may comprise indication that a user is travelling to a destination (i.e., scheduled travel)] Aspects relating to the creation of travel communities and identifying matches between travelers include the automatic use of navigation or travel information, generated by a navigation engine, to match an individual with one or more other individuals having similar travel profiles. In one example, an individual traveling to a destination may automatically have a navigation system, or a communication system associated therewith, transmit travel data to a community server. The community server may receive the travel data and attempt to match it with the travel data of one or more other individuals. The one or more other individuals may also be traveling to the destination, may be planning to travel to the destination or may have traveled to the destination in the past. The community server may store profiles for each user including interests, contact information, personal information, travel history and the like. In one or more arrangements, matches may be determined based on not only travel data, but also a user profile (e.g., a profile storing music, food or activity interests). Once a match has been identified, the matching individuals may be placed into a community related to the travel destination or some other mutual interest. The community may include a forum, a chat room, an e-mail listserv and the like.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 2. DALESANDRO et al. 2010/0017237 further teaches The system of claim 1, further comprising a social module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0020 - processor coupled to data storage device and configured to execute programming module instructions for storing in and reading information from the storage device]), the social module (DALESANDRO et al. 2010/0017237 [0051 – social networking platform]) configured to identify an existing connection between said first user and one or more second users (DALESANDRO et al. 2010/0017237 [0051 – user can compare their travel data to that of other users][0025 - social networking component enables user to identify other users and create friends list]), said existing connection maintained by a third party social service (DALESANDRO et al. 2010/0017237 [0047 - social networking platform may access one or more different social networking websites]), 
DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches wherein, in response to a query by said first user regarding a location in said first user's set of scheduled travel locations or said first user's set of desired travel locations (STROHMENGER et al. 2009/0157613 [0030 - - search engine allows a user to query data storage 426 for matches based on their travel/personal profiles which may include scheduled and/or desired travel destinations][0027]), the social module is further configured to identify at least one of the second users having the location in the second user's set of completed travel locations and provide the query from said first user to the identified second user (STROHMENGER et al. 2009/0157613 [0030 – identify a match between a first user and second user based on travel/personal profiles (e.g., past, current, or future travel destinations][0027]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 3. The system of claim 2, DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches further comprising an analytics module stored in the non-transitory computer readable medium and configured to be executed by the processor, the analytics module configured to analyze travel profiles for a plurality of users (STROHMENGER et al. 2009/0157613 [0035 - system analyzes and matches travel profiles of a plurality of users]) and identify targeted advertising related to a third user (STROHMENGER et al. 2009/0157613 [0035 - based on matches of individuals users may be presented with, e.g., a interest (i.e., targeted advertisement) of one or more other users (e.g., a third user)]) and present said targeted advertising on a display of a device being used by said third user (STROHMENGER et al. 2009/0157613 [0035 - the recommended interest may be transmitted to the individual (i.e., the individual's user device)]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of providing relevant recommendations (i.e., targeted advertisements) to a user in a social travel system (see for example STROHMENGER et al. 2009/0157613 [0043]). One of ordinary skill in the art would have been motivated to do so in order to provide useful and targeted advertising which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 4. The system of claim 3, DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches wherein the analytics module is further configured to receive a search criteria from said first user (STROHMENGER et al. 2009/0157613 [0030 - search engine allows a user to query data storage 426 for matches based on their travel/personal profiles which may include scheduled and/or desired travel destinations][0027]), the search criteria comprising a geographic location (STROHMENGER et al. 2009/0157613 [0030 - search engine allows a user to query data storage 426 for matches based on their travel/personal profiles which may include scheduled and/or desired travel destinations][0027]), and in response to receiving the geographic location search criteria, present on a display of a device being used by said first user, a list of second users having the geographic location search criteria in the second user's set of completed travel locations or scheduled travel locations or desired travel locations (STROHMENGER et al. 2009/0157613 [0030 - search engine may find list of all users who have visited a particular destination entered by the first user][0040 - matches transmitted to the user device interface for display]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 5. DALESANDRO et al. 2010/0017237 further teaches A system comprising (DALESANDRO et al. 2010/0017237 [0020 - system] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.): a non-transitory computer readable medium (DALESANDRO et al. 2010/0017237) [0005 – computer readable medium] Yet another embodiment includes a computer-readable medium including executable instructions which, when executed by a processor, perform steps for processing travel-related information. The steps include: (a) displaying a map of a geographical region, wherein the geographical region includes a plurality of selectable destination areas; (b) enabling the user to select at least one of the travel destination areas; (c) highlighting the selected destination areas on the map; and (d) storing the selected destinations in a data storage device.)  configured to store information and executable programmed modules (DALESANDRO et al. 2010/0017237 [0020] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.); a processor (DALESANDRO et al. 2010/0017237 [0020] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.) communicatively coupled with the non-transitory computer readable medium and configured to store information in and read information from non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.), the processor also configured to execute programmed modules stored in the non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.); a social module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0020] As shown in FIG. 2, in an embodiment, the data storage device 100 stores a travel-related information system 101. The travel-related information system 101 includes a plurality of computer-readable instructions which are accessible by one or more processors or servers 170. In one embodiment, the travel-related information system 101 includes a plurality of programming modules which control or direct the operation of the server 170. The server 170 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions. It should be understood, however, that the server 170 actually performs the functions of such modules by executing such modules. In this regard, the modules perform (or define the performance of) certain functions.), the social module (DALESANDRO et al. 2010/0017237 [0051 – social networking platforms] In one embodiment, system (A) 514 includes a software module for sharing travel-related information between a plurality of users over the network 500. As shown in FIG. 5A, the provider of system (A) 514 provides a data storage device 504 which is linked to each of the different social networking platforms 506, 508 and 510 over the network 500. The data storage device 504 stores information related to the travel information of the different users. When the server 590 verifies the user's login information (e.g., from username/password data transmitted from one of the social networking platforms), the server 590 connected to data storage device 504 queries data storage device 504 for information associated with the user and then causes the travel-related information associated with the user to be transferred back to the social networking website. After the social networking platform receives the information from the data storage device 504, system (A) 514 processes the information to generate and display a map which includes the travel-related information-of the user. As mentioned above, the user can also request travel-related information of other users in order to do a comparison of the travel-related data. When the user interacts with system (A) 514 to update the user's travel-related information, system (A) 514 and social networking website 506 cause information regarding the updated user's travel-related data to be transmitted to data storage device 504 over the network 500. Accordingly, because the user's travel-related information is stored on the data storage device 504 of the provider of system (A) 514 rather than on the data storage device 564 of the social networking platform 564, the user can access their travel-related data by logging in to any of the different social networking websites 506, 508 and 510 which are shown in FIG. 5. In one embodiment, if the user logs in to a different one of the social networking platforms 508 and accesses a different copy of system (A) 514 for the first time, the user must enter the same usemame/password 572 as described above. It should be appreciated that different social networking platforms may have different policies or procedures regarding storing usemame/password information for different user system accounts. For example, a social networking platform may only store the username/password information for a temporary period of time.) configured to identify an existing connection between a first user and one or more second users (DALESANDRO et al. 2010/0017237 [0051 - user can compare their travel data to that of other users] In one embodiment, system (A) 514 includes a software module for sharing travel-related information between a plurality of users over the network 500. As shown in FIG. 5A, the provider of system (A) 514 provides a data storage device 504 which is linked to each of the different social networking platforms 506, 508 and 510 over the network 500. The data storage device 504 stores information related to the travel information of the different users. When the server 590 verifies the user's login information (e.g., from username/password data transmitted from one of the social networking platforms), the server 590 connected to data storage device 504 queries data storage device 504 for information associated with the user and then causes the travel-related information associated with the user to be transferred back to the social networking website. After the social networking platform receives the information from the data storage device 504, system (A) 514 processes the information to generate and display a map which includes the travel-related information-of the user. As mentioned above, the user can also request travel-related information of other users in order to do a comparison of the travel-related data. When the user interacts with system (A) 514 to update the user's travel-related information, system (A) 514 and social networking website 506 cause information regarding the updated user's travel-related data to be transmitted to data storage device 504 over the network 500. Accordingly, because the user's travel-related information is stored on the data storage device 504 of the provider of system (A) 514 rather than on the data storage device 564 of the social networking platform 564, the user can access their travel-related data by logging in to any of the different social networking websites 506, 508 and 510 which are shown in FIG. 5. In one embodiment, if the user logs in to a different one of the social networking platforms 508 and accesses a different copy of system (A) 514 for the first time, the user must enter the same usemame/password 572 as described above. It should be appreciated that different social networking platforms may have different policies or procedures regarding storing usemame/password information for different user system accounts. For example, a social networking platform may only store the username/password information for a temporary period of time. [0025 - social networking component enables user to identify other users and create friends list] In one embodiment, the system 101 enables a user to identify other users and create a friends list, where the friends list can include friends, relatives, colleagues, associates, or other people known to the user. This friends list is also stored on the data storage device 100 and is accessible over the network 102. The system 101 enables the user to access at least a portion of the travel-related information associated with the other users, and caused this information to be displayed on a map. In another embodiment, the system 101 enables users to publicize their travel-related information to their own social network, to members of a different social network, or to the general public. Therefore, travel-related information for a plurality of users can be accessed and shared over a network.), said existing connection maintained by a third party social service (DALESANDRO et al. 2010/0017237 [0047 - social networking platform may access one or more different social networking websites (i.e., third-party websites)] In one embodiment, as shown in FIGS. 5A and 5B, a method of enabling a user to access account data through a plurality of different social networking websites is provided. In this embodiment, a user operating a network access device 502 or 503 is able to access one or more different systems 512, 514, 516, 518, 520, 522 and 524 which are hosted on one or more different social networking websites 506, 508 and 510. As shown in FIG. 5A, each of the different social networking websites 506, 508 and 510 are capable of hosting one or more different systems. In the example shown in FIG. 5, a first social networking website 506 hosts system (A) 514, system (B) 515, and system (C) 516. A second social networking website 508 also hosts system (A) 514, system (B) 518, and system (C) 520. Finally, a third social networking website 510 hosts system (A) 522, system (B) 524, and system (C) 514 as well. Each of the three social networking websites 506, 508 and 510 host a separate copy of system (A) 514 (i.e., system (A,1), system (A,2), and system (A,3)), which is provided, for example, by a third-party software provider. A data storage device 504 is connected to each of the social networking websites or platforms 506, 508 and 510 over the network 500. In this example, the data storage device 504 is operated by the provider of system (A) 514. Because the provider of system (A) 514 has provided a copy of the system (A) 514 to a plurality of different social networking platforms, a single user could access or use the system (A) 514 from one or more of these social networking platforms.), wherein the social module is further configured to: analyze a plurality of comments (DALESANDRO et al. 2010/0017237 [0055 - table 3 database of comments] In an embodiment, a method of providing reviews for travel destinations, restaurants, hotels, and other venues includes enabling a user to filter available reviews according to a degree of correspondence between the user's personality profile and the personality profiles of the different reviewers. In this embodiment, a user can access reviews which are stored on a data storage device over a network. This type of system is similar to the users 608a, 608b and 608c, network 606, and data storage device 604 configuration shown in FIG. 6. In this embodiment, the system 600 enables a reviewer to answer a series of questions in order to generate information to form a reviewer personality profile. These questions may be similar or different from the questions used to develop the travel personality profile discussed above with regard to the group trip planning embodiment. The system 600 causes the personality profiles to be stored on a data storage device 604. Once a reviewer has created their personality profile, they are able to submit various reviews which are also stored on the data storage device. The system 600 enables a data link between the submitted reviews and the personality profile of the reviewer. Accordingly, for each review submitted, there exists an associated personality profile to indicate the likes, dislikes, or other personality traits of the person who submitted the review, an example of which is shown below: TABLE-US-00003 TABLE 3 Travel Destination/Places Reviewer Reviewer Profile Characteristics French Riviera 1 A, D, X, Y, Z French Riviera 2 B, C, R, T, X, Y, Z Amazon Jungle 3 B, C, Z Antarctica 4 A, D, F, T, S) associated with a content item being viewed by the first user (DALESANDRO et al. 2010/0017237 [0055-0056 - e.g., content item French Riviera being searched by user 1]); identify an author of each of the plurality of comments (DALESANDRO et al. 2010/0017237 [0055 - e.g., reviewer 1 and reviewer 2]); determine if the author of a particular comment is one of said one or more second users (DALESANDRO et al. 2010/0017237 [0056 - e.g., search would return reviewer 2 comments based on connection with user]); and collapse or remove from being displayed each comment in the plurality of comments having an author who is not one of said one or more second users (DALESANDRO et al. 2010/0017237 [0056 - e.g., search would remove (i.e., not return) reviewer 1 comments based on connection with user]).
STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, also teaches the claimed social module features as follows (STROHMENGER et al. 2009/0157613 [0004 - travel data may comprise indication that a user is travelling to a destination (i.e., scheduled travel)] Aspects relating to the creation of travel communities and identifying matches between travelers include the automatic use of navigation or travel information, generated by a navigation engine, to match an individual with one or more other individuals having similar travel profiles. In one example, an individual traveling to a destination may automatically have a navigation system, or a communication system associated therewith, transmit travel data to a community server. The community server may receive the travel data and attempt to match it with the travel data of one or more other individuals. The one or more other individuals may also be traveling to the destination, may be planning to travel to the destination or may have traveled to the destination in the past. The community server may store profiles for each user including interests, contact information, personal information, travel history and the like. In one or more arrangements, matches may be determined based on not only travel data, but also a user profile (e.g., a profile storing music, food or activity interests). Once a match has been identified, the matching individuals may be placed into a community related to the travel destination or some other mutual interest. The community may include a forum, a chat room, an e-mail listserv and the like.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 6. DALESANDRO et al. 2010/0017237 further teaches A system comprising (DALESANDRO et al. 2010/0017237 [0020 - system]): a non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 – data storage device]) configured to store information and executable programmed modules (DALESANDRO et al. 2010/0017237 [0020 - data storage device 100 stores a plurality of programming modules][0025 - other information stored on the data storage device 100 make include social information (e.g., friends list)]); a processor (DALESANDRO et al. 2010/0017237 [0020 – processor or server]) communicatively coupled with the non-transitory computer readable medium and configured to store information in and read information from non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 - coupled to data storage device 100 and configured to execute programming module instructions for storing in and reading information from the storage device]), the processor also configured to execute programmed modules stored in the non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020 - coupled to data storage device 100 and configured to execute programming module instructions for storing in and reading information from the storage device]); a travel module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0020 - processor coupled to data storage device 100 and configured to execute programming module instructions for storing in and reading information from the storage device]), the travel module configured to receive instructions for maintaining a travel profile for a first user (DALESANDRO et al. 2010/0017237 [0029 - input 216 to receive travel information statuses to create and update personality profile of the user]) comprising a set of completed travel locations (DALESANDRO et al. 2010/0017237 [0032 - past travel destination]), a set of scheduled travel locations and a set of desired travel locations (DALESANDRO et al. 2010/0017237 [0032 - desired future travel destination]); and an analytics module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0031 - module of the system reads the personality profile of the user]), the analytics module configured to: analyze the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations of the first user (DALESANDRO et al. 2010/0017237 [0031 - module of the system reads the personality profile of the user]); analyze content of one or more digital media items (DALESANDRO et al. 2010/0017237 [0055 - table 3 database of comments (i.e., digital media items)]) provided to a device having a display being viewed by the first user (DALESANDRO et al. 2010/0017237 [0055 - user can access reviews (i.e . comments) on their device]); compare the content of the one or more digital media items to the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations of the first user (DALESANDRO et al. 2010/0017237 [0055-0056]); based on said comparison, identify one or more of the digital media items related to the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations of the first user (DALESANDRO et al. 2010/0017237 [0056 - comparison would return reviewer 2 comments from their review based on connection with user]); and remove from being displayed each digital media item in the plurality of digital media items not related to the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations of the first user (DALESANDRO et al. 2010/0017237 [0056 - search would remove (i.e., not return) reviewer 1 comments from their review based on connection with user]).
DALESANDRO et al. 2010/0017237 may not expressly disclose the (user profile comprises a set of scheduled travel location) features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches these features at (STROHMENGER et al. 2009/0157613 [0004 - travel data may comprise indication that a user is travelling to a destination (i.e., scheduled travel)]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. DALESANDRO et al. 2010/0017237 further teaches A computer implemented method (DALESANDRO et al. 2010/0017237 [Claim 9; 0008]) where one or more processors are programmed to perform steps (DALESANDRO et al. 2010/0017237 [0020]) comprising: receiving first input (DALESANDRO et al. 2010/0017237 [0029 - input 216 to receive travel information statuses to create and update personality profile of the user]) comprising a set of completed travel locations (DALESANDRO et al. 2010/0017237 [0032 - past travel destination]), a set of scheduled travel locations and a set of desired travel locations for a first user (DALESANDRO et al. 2010/0017237 [0032 - desired future travel destination]); storing the first input in a memory (DALESANDRO et al. 2010/0017237 [0029 - input travel information stored in data storage device]); translating the first input into map data having geographic boundaries (DALESANDRO et al. 2010/0017237 [0023 - module of system 101 interprets input to generate map data indicating status associated with each region]); generating a first data structure representing a map of the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user (DALESANDRO et al. 2010/0017237 [0023 - module of system 101 may generates a map indication indicating status associated with each region]); generating a visual representation of the first data structure (DALESANDRO et al. 2010/0017237 [0023 - module of system 101 may generate a map 202 indicating status associated with each region]); presenting the visual representation of the first data structure on a display being viewed by the first user (DALESANDRO et al. 2010/0017237 [0023 - module of system 101 presents a map 202 indicating status associated with each region on the display device 200 of the user]); obtaining a second data structure representing a map of geographic boundaries of a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a second user (DALESANDRO et al. 2010/0017237 [0036 - obtaining map data structure for friends in the users social network, each map data structure containing the travel status information for their respective user (e.g., friend 2, friend 3, etc ... )]); identifying one or more overlapping geographic boundaries between the first data structure and the second data structure (DALESANDRO et al. 2010/0017237 [0037 - system may overlay maps of multiple users and identify boundaries indicating travel status that overlap each user]); generating a visual representation of the first data structure combined with the second data structure (DALESANDRO et al. 2010/0017237 [0037 - system may overlay maps of multiple users]), wherein the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user are visually distinct from the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the second user (DALESANDRO et al. 2010/0017237 [0037 - combined map will indicate distinctly a user's travel statuses in various boundaries, another user's travel statuses in various boundaries, and area of overlap in travel statuses between the user and another user][0036 - map may use any number of visual indications to distinguish boundaries including shading, coloring, text, animation, dots, lines, crosshatching etc ...]) and the one or more overlapping geographic boundaries between the first data structure and the second data structure are also visually distinct (DALESANDRO et al. 2010/0017237 [0037 - combined map will indicate distinctly a user's travel statuses in various boundaries, another user's travel statuses in various boundaries, and area of overlap in travel statuses between the user and another user][0036 - map may use any number of visual indications to distinguish boundaries including shading, coloring, text, animation, dots, lines, crosshatching etc ...]); presenting the visual representation of the first data structure combined with the second data structure on the display being viewed by the first user (DALESANDRO et al. 2010/0017237 [0036 - display device 203 may display the combined map or plurality of maps]).
DALESANDRO et al. 2010/0017237 may not expressly disclose the (user profile comprises a set of scheduled travel location) features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches these features at (STROHMENGER et al. 2009/0157613 [0004 - travel data may comprise indication that a user is travelling to a destination (i.e., scheduled travel)]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to facilitate the storage, tracking, and sharing of travel information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 10. A non-transitory computer readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform steps comprising: receiving first input comprising a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a first user; storing the first input in a memory; translating the first input into map data having geographic boundaries; generating a first data structure representing a map of the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user; generating a visual representation of the first data structure; presenting the visual representation of the first data structure on a display being viewed by the first user; obtaining a second data structure representing a map of geographic boundaries of a set of completed travel locations, a set of scheduled travel locations and a set of desired travel locations for a second user; identifying one or more overlapping geographic boundaries between the first data structure and the second data structure; generating a visual representation of the first data structure combined with the second data structure, wherein the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the first user are visually distinct from the geographic boundaries of the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations for the second user and the one or more overlapping geographic boundaries between the first data structure and the second data structure are also visually distinct; presenting the visual representation of the first data structure combined with the second data structure on the display being viewed by the first user.
Claim 10, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 
Regarding Claim 11. The system of claim 2, DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches further comprising an analytics module stored in the non-transitory computer readable medium and configured to be executed by the processor, the analytics module configured to analyze travel profiles for a plurality of users (STROHMENGER et al. 2009/0157613 [0035 - system analyzes and matches travel profiles of a plurality of users]) and identify targeted advertising related to a third user (STROHMENGER et al. 2009/0157613 [0035 - based on matches of individuals users may be presented with, e.g., a interest (i.e., targeted advertisement) of one or more other users (e.g., a third user)]) and present said targeted advertising on a display of a device being used by said third user (STROHMENGER et al. 2009/0157613 [0035 - the recommended interest may be transmitted to the individual (i.e., the individual's user device)]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of providing relevant recommendations (i.e., targeted advertisements) to a user in a social travel system (see for example STROHMENGER et al. 2009/0157613 [0043]). One of ordinary skill in the art would have been motivated to do so in order to provide useful and targeted advertising which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over: DALESANDRO et al. 2010/0017237; in view of STROHMENGER et al. 2009/0157613; in further view of BLACK et al. 2009/0157312.
Regarding Claim 7. DALESANDRO et al. 2010/0017237 further teaches A system comprising: a non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020]) configured to store information and executable programmed modules (DALESANDRO et al. 2010/0017237 [0020; 0025]); a processor (DALESANDRO et al. 2010/0017237 [0020]) communicatively coupled with the non-transitory computer readable medium and configured to store information in and read information from non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020]), the processor also configured to execute programmed modules stored in the non-transitory computer readable medium (DALESANDRO et al. 2010/0017237 [0020]); a travel module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0020 - processor coupled to data storage device 100 and configured to execute programming module instructions for storing in and reading information from the storage device]), the travel module configured to receive instructions for maintaining a travel profile for a plurality of users (DALESANDRO et al. 2010/0017237 [0029 - input to receive travel information statuses to create and update personality profile of the user]) comprising, for each user, a set of completed travel locations (DALESANDRO et al. 2010/0017237 [0032 - past travel destination]), a set of scheduled travel locations and a set of desired travel locations (DALESANDRO et al. 2010/0017237 [0032 - desired future travel destination]); and an analytics module stored in the non-transitory computer readable medium and configured to be executed by the processor (DALESANDRO et al. 2010/0017237 [0031 - module of the system 101 reads the personality profile of the user]), the analytics module configured to: analyze the set of completed travel locations, the set of scheduled travel locations and the set of desired travel locations of a plurality of users (DALESANDRO et al. 2010/0017237 [0031 - module of the system reads the personality profile of the user]);
DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, STROHMENGER et al. 2009/0157613, in the same or similar field of endeavor, teaches determine one or more common travel patterns, wherein a common travel pattern comprises at least a visit to a first travel location followed by a visit to a second travel location and a mode of transportation between the first travel location and a the second travel location (STROHMENGER et al. 2009/0157613 [0004 - travel data may comprise indication that a user is travelling to a destination (i.e., scheduled travel)][0035 - system analyzes and matches travel profiles of a plurality of users]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified DALESANDRO et al. 2010/0017237 with the teachings of STROHMENGER et al. 2009/0157613 for the purpose of facilitating the storage, tracking, and sharing of travel information (see for example DALESANDRO et al. 2010/0017237 [0002]). One of ordinary skill in the art would have been motivated to do so in order to provide useful and targeted advertising which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Furthermore, BLACK et al. 2009/0157312, in the same or similar field of endeavor, teaches a module to determine one or more common travel patterns (BLACK et al. 2009/0157312 [0063 - obtainment component may gather one or more travel routes (i.e., pattern between at least two locations and mode of transportation][0034]), wherein a common travel pattern comprises at least a visit to a first travel location followed by a visit to a second travel location (BLACK et al. 2009/0157312 [0034 - travel pattern may be from a destination location to a location of a POI (e.g., museum)]) and a mode of transportation between the first travel location and a the second travel location (BLACK et al. 2009/0157312 [0061 - user operating a vehicle, or walking]).
It further would have been obvious to one of ordinary skill in the art at the time of the invention to modify DALESANDRO et al. 2010/0017237 with the teachings of BLACK et al. 2009/0157312 for the purpose providing a user with a more enjoyable route based on social networking context (see BLACK et al. 2009/0157312 [0016]).

Regarding Claim 8. The system of claim 7, DALESANDRO et al. 2010/0017237 may not expressly disclose the following features, however, BLACK et al. 2009/0157312, in the same or similar field of endeavor, teaches wherein the analytics module is further configured to: identify a user in the process of planning future travel (BLACK et al. 2009/0157312 [0062 - - system obtains travel information for a user's desired future travel including starting location 502 and destination location]); determine that the future travel plan of the first user includes the first travel location (BLACK et al. 2009/0157312 [0063 - system determines that a first location (e.g., route location) is along a planned route for the first user]); and present on a display being viewed by the first user a suggestion to include the second travel location in the future travel plan (BLACK et al. 2009/0157312 [0064 - system may present a suggestion to proceed to a second destination (e.g., a POI, or different route) based on the extraction of common route taken by other members in the users social network]).
It further would have been obvious to one of ordinary skill in the art at the time of the invention to modify DALESANDRO et al. 2010/0017237 with the teachings of BLACK et al. 2009/0157312 for the purpose providing a user with a more enjoyable route based on social networking context (see BLACK et al. 2009/0157312 [0016]).
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. 2017/0048664 [0043] … the social-networking system 160 may receive, from a client system (e.g., the mobile client system 130) of a first user of the online social network, an indication that the first user is traveling to a first geographic location. In particular embodiments, the indication that the first user is traveling to the first geographic location is determined based on one or more of accessing user-provided information from the online social network indicating that the user is traveling to the first geographic location, and analyzing a current geo-location information of the user. In particular embodiments, the social-networking system 160 may access user-provided information from the online social network. As an example and not by way of limitation, content inputted by the first user may include one or more of posts, uploads, reshares, or comments. As an example and not by way of limitation, a user may include in a post that she is going to Paris, France between the dates of March 1 through March 10. As another example and not by way of limitation, a user may view another user's uploaded pictures of Paris, France, and post a comment indicating that she is also traveling to Paris, France (e.g., between the dates of March 1 through March 10). As yet another example and not by way of limitation, a user may submit a query to the social-networking system 160 by, for example, selecting a query input or inputting text into query field. As shown in FIG. 4, a user interface 400 associated with generating the travel recommendations for the user (e.g., requesting information such as “tell us where you are going”) may include a “destination” search input area 410 (e.g., requesting the user to input “your next destination”) and a “search” button 420. In addition, as shown in FIG. 4, user interface 400 may also include an area 430 labeled “friends have visited,” for displaying, for example, geographic locations (e.g., one or more points of interest) that friends of the user (e.g., as determined based on social graph information, discussed below) have visited (e.g., determined based on social-networking information).
Mahmud et al. 2014/0143346 [Abstract] The method includes collecting a first plurality of social media messages, where each of the first plurality of social media messages contains a respective location of a first social media user; determining a first plurality of geographical distances between the respective locations contained in the first plurality of social media messages; determining a maximum or average geographical distance from the first plurality of geographical distances; and comparing the maximum or average geographical distance to a first or second threshold to determine if the first social media user is a traveler. For a plurality of social media messages, where each of the social media messages does not contain a respective location of a social media user, the method includes extracting content from the plurality of social media messages and comparing the extracted content to a traveler model to determine if the social media user is a traveler.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682